Exhibit 10.2

 

STOCK PURCHASE AND SETTLEMENT AGREEMENT

 

This Stock Purchase and Settlement Agreement (this “Agreement”) is dated as of
July 31, 2018, and entered into among InfuSystem Holdings, Inc. (the “Company”),
Ryan J. Morris, an individual, and Meson Capital, L.P., a Delaware limited
partnership (collectively, the “Sellers”) (each of the Company and the Sellers,
a “Party” to this Agreement, and collectively, the “Parties”).

 

As of the date hereof, the Sellers beneficially own shares of common stock of
the Company (the “Common Stock”) totaling, in the aggregate, 2,159,209 shares
(the “Shares”) of the Common Stock issued and outstanding on the date hereof.

 

The Parties hereto agree that it is in their mutual interests to enter into this
Agreement that, among other things, provides for the purchase of all of the
Sellers’ Shares by the Company in accordance with the terms set forth herein.

 

The Parties hereby agree as follows:

 

Article I. PURCHASE AND SALE OF STOCK

     

Section 1.01     Sale of Shares. On the terms and subject to the conditions set
forth in this Agreement, the Sellers agree to sell, assign, transfer and deliver
to the Company at the Closing, and the Company agrees to purchase and redeem
from the Sellers at the Closing, the Shares owned by the Sellers.

 

Section 1.02     Purchase Price. The purchase price for the Shares will be $3.10
per share, equaling $6,693,547.90 in total (the “Purchase Price”). The number of
Shares owned by each Seller for purposes of determining the Purchase Price
payable to each Seller is set forth on Exhibit A.

 

Section 1.03     Closing. The closing of the transactions contemplated hereby
(the “Closing”) will take place at the close of trading within seven days after
the date hereof, or as soon as may be arranged by the Parties (the “Closing
Date”), by electronic delivery to the Company of the Shares held in street name
and purchased from the Sellers pursuant hereto through the Depository Trust
Company to a Computershare account for the benefit of the Company and, with
respect to Shares held of record, a certificate or certificates representing
such Shares duly endorsed for transfer or accompanied by appropriate stock
powers duly executed in blank and other appropriate instructions to
Computershare, and in either case including such transfer and other documents as
are reasonably required by Computershare. Payment of the Purchase Price will
occur on the business day immediately following receipt by the Company of
confirmation from Computershare that the Shares have been effectively
transferred (which payment may occur on more than one day as Shares are
transferred), with such payment to by wire transfer of immediately available
funds to accounts designated via email by the Sellers.

 

 

--------------------------------------------------------------------------------

 

 

Section 1.04     Representations and Warranties of the Sellers. Each of the
Sellers hereby makes the following representations and warranties to the
Company, each of which is true and correct as of the date hereof and as of the
Closing Date and each of which will survive the Closing and the transactions
contemplated hereby:

 

 

(a)

Ownership. The Sellers are the sole direct beneficial owners of their respective
Shares. The Shares are owned by the Sellers, and will be transferred to the
Company, free and clear of any and all liens, pledges, claims, encumbrances,
security interests, rights of first refusal, options, conditions, restrictions,
rights, interests or charges of any kind or character.

 

 

(b)

Authority. The Sellers have all requisite power and authority to execute,
deliver and perform their obligations under this Agreement. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of the Sellers.

 

 

(c)

Binding Obligations. This Agreement has been duly executed and delivered by the
Sellers and constitutes a legal, valid and binding obligation of the Sellers,
enforceable against the Sellers in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or by general principles of equity.

 

 

(d)

Consents. No governmental consent, approval, authorization, license or
clearance, or filing or registration with any governmental or regulatory
authority, is required in order to permit the Sellers to perform their
obligations under this Agreement, except for such as have been obtained.

 

 

(e)

The Sellers have received and carefully reviewed the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2017, all subsequent public
filings of the Company with the Securities and Exchange Commission, other
publicly available information regarding the Company, and such other information
that the Sellers and their respective advisers deem necessary to make their
decision to enter into the transactions contemplated by this Agreement;

 

 

(f)

The Sellers have evaluated the merits and risks of the transactions contemplated
by this Agreement based exclusively on their own independent review and
consultations with such investment, legal, tax, accounting and other advisers as
they deemed necessary. The Sellers have made their own decision concerning the
transactions contemplated by this Agreement without reliance on any
representation or warranty of, or advice from, the Company other than those set
forth in Section 1.05;

 

 

(g)

Neither the Company nor any of its affiliates, stockholders, directors,
officers, employees and agents (1) has been requested to or has provided the
Sellers with any information or advice with respect to the Shares nor is such
information or advice necessary or desired or (2) has made or makes any
representation as to the Company or the credit quality of the Shares;

 

 

--------------------------------------------------------------------------------

 

 

 

(h)

The Sellers acknowledge and understand that (1) the Company and its affiliates,
stockholders, directors, officers, employees and agents possess material
nonpublic information regarding the Company not known to the Sellers that may
impact the value of the Shares, including, without limitation, (x) information
received by individuals in their capacities as directors, officers, significant
stockholders or affiliates of the Company, (y) information otherwise received
from the Company on a confidential basis, and (z) information received on a
privileged basis from the attorneys and financial advisers representing the
Company and its Board of Directors (collectively, the “Information”), and that
the Company is not disclosing the Information to the Sellers. The Sellers
understand, based on their experience, the disadvantage to which the Sellers are
subject due to the disparity of information between the Sellers and the Company.
Notwithstanding such disparity, the Sellers have deemed it appropriate to enter
into this Agreement and to consummate the transactions contemplated by this
Agreement;

 

 

(i)

The Sellers agree that none of the Company, its affiliates, stockholders,
directors, officers, employees and agents will have any liability to the Sellers
(collectively or individually) whatsoever due to or in connection with the
Company’s use or non-disclosure of the Information as a result of the
transactions contemplated by this Agreement, and the Sellers hereby irrevocably
waive any claim that they (collectively or individually) might have based on the
failure of the Company to disclose the Information.

 

Section 1.05     Representations and Warranties of the Company. The Company
hereby makes the following representations and warranties to the Sellers, each
of which is true and correct as of the date hereof and as of the Closing Date
and each of which will survive the Closing and the transactions contemplated
hereby:

 

 

(a)

Authority. The Company has all requisite power and authority to execute, deliver
and perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of the Company.

 

 

(b)

Binding Obligations. This Agreement has been duly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or by general principles of equity.

 

 

(c)

Consents; Reliance. No governmental consent, approval, authorization, license or
clearance, or filing or registration with any governmental or regulatory
authority, is required in order to permit the Company to perform its obligations
under this Agreement, except for such as have been obtained. The Company has
made its own decision concerning the transactions contemplated by this Agreement
without reliance on any representation or warranty of, or advice from, the
Sellers other than those set forth in Section 1.04.

 

 

(d)

Assets. The Company has adequate assets to pay the Purchase Price.

 

 

--------------------------------------------------------------------------------

 

 

Section 1.06     Reliance.

 

 

(a)

The Sellers acknowledge that (1) the Company is relying on the Sellers’
representations, warranties, acknowledgments and agreements in this Agreement as
a condition to proceeding with the transactions contemplated by this Agreement
and (2) without such representations, warranties and agreements, the Company
would not enter into this Agreement or engage in the transactions contemplated
by this Agreement.

 

 

(b)

The Company acknowledges that (1) the Sellers are relying on the Company’s
representations, warranties, acknowledgments and agreements in this Agreement as
a condition to proceeding with the transactions contemplated by this Agreement
and (2) without such representations, warranties and agreements, the Sellers
would not enter into this Agreement or engage in the transactions contemplated
by this Agreement.

 

Section 1.07     Covenant Not to Purchase Shares. The Sellers agree and covenant
not purchase or attempt to purchase any shares of the Company’s Common Stock, or
any options to purchase shares of the Company’s Common Stock, at any time during
the three year period following the Closing Date.

 

Article II. RELEASE OF CLAIMS

   

Section 2.01     Release by Company. For the consideration and mutual promises
specified herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company hereby releases and
discharges each of the Sellers and all of their successor(s),
predecessor(s)-in-interest, subsidiaries, related and affiliated companies and
entities, and each of the foregoing companies’ and entities’ respective
divisions, officers, directors, shareholders, agents, employees,
representatives, and independent contractors, past, present or future (“Sellers’
Released Parties”) from all obligations, debts, liabilities, torts, covenants,
contracts or causes of action of any kind whatsoever, at law or in equity, in
each case to the extent known to the Company, that the Company may have against
the Sellers’ Released Parties as of the date hereof including, but not limited
to, (i) any tortious interference action against Ryan Morris relating to him
contacting JPMorgan Chase Bank, N.A. during April 2018 and (ii) any claims
relating to statements made by Sellers in their public filings or in the Value
Investor Club Message Board. Any matter related to the enforceability or
performance of this Agreement is not released by the Company.

 

Section 2.02     Release by Sellers. For the consideration and mutual promises
specified herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Sellers hereby release
and discharge the Company and all of its successor(s),
predecessor(s)-in-interest, subsidiaries, related and affiliated companies and
entities, and each of the foregoing companies’ and entities’ respective
divisions, officers, directors, shareholders, agents, employees,
representatives, and independent contractors, past, present or future
(“Company’s Released Parties”) from all obligations, debts, liabilities, torts,
covenants, contracts or causes of action of any kind whatsoever, at law or in
equity, whether known or unknown that any Seller may have against the Company’s
Released Parties as of the Closing Date, except that any matter related to the
enforceability or performance of this Agreement is not released.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.03     Mutual Non-Disparagement. Subject to applicable law, each of
the Parties covenants and agrees that neither it nor any of its respective
current agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors will make or induce others to make any written or oral
statements that disparage or demean the other Party or the other Party’s
affiliates, or the other Party’s or the other Party’s affiliates’ officers,
directors, employees, stockholders, managers, members, representatives, agents,
products, or services other than, in the case of individuals, to the
individual’s immediate family members or financial or legal advisors, or if
(a) testifying truthfully under oath pursuant to a lawful court order or
subpoena or the equivalent, including arbitral orders, and interview requests
from governmental agencies or (b) responding truthfully pursuant to a request
from a governmental agency acting within the scope of their investigative
authority. Nothing in this Section 2.03 or in any other provision of this
Agreement will be interpreted or applied to prohibit a Party from making any
good faith report to any governmental agency or other governmental entity
concerning any acts or omissions that a Party believes to constitute a possible
violation of federal or state law or making other disclosures that are protected
under the whistleblower provisions of applicable federal or state law or
regulation.

 

Article III. MISCELLANEOUS

   

Section 3.01     Public Announcements; Filings. Unless otherwise required by
applicable securities laws or the rules of the New York Stock Exchange, none of
the Parties will issue any press release or public announcement regarding this
Agreement or the matters contemplated hereby without the prior written consent
of the other Parties. The Parties acknowledge that promptly after the Closing,
(a) the Company will file with the Securities and Exchange Commission a Current
Report on Form 8-K with respect to the execution and delivery of this Agreement
and (b) the Sellers will file with the Securities and Exchange Commission an
amendment to their Schedule 13D with respect to the execution and delivery of
this Agreement.

 

Section 3.02     Notices. All notices, requests and other communications to any
Party hereunder will be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and will be given to such Party at
its address or facsimile number set forth on the signature pages hereto, or at
such other address or facsimile number as such Party may hereafter specify in
writing. Each such notice, request or other communication will be effective (a)
if given by facsimile, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received by the sender, (b) if given
by mail, upon the earlier of actual receipt or three business days after deposit
in the United States Mail, registered or certified mail, return receipt
requested, properly addressed and with proper postage prepaid, (c) one business
day after deposit with a reputable overnight courier properly addressed and with
all charges prepaid or (d) when received, if by any other means. The Parties
will promptly notify each other in the manner provided in this Section of any
change in their respective addresses. A notice of change of address will not be
deemed to have been given until received by the addressee. Communications by
facsimile also will be sent concurrently by mail, but will in any event be
effective as stated above.

 

Section 3.03     Expenses. The Company, on the one hand, and the Sellers, on the
other hand, will each pay its and their own expenses with respect to this
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Section 3.04     Specific Performance. Each of the Parties acknowledges and
agrees that irreparable injury to the other Parties would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that the Parties will each be
entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other Parties will not take action,
directly or indirectly, in opposition to the moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
This Section 3.04 is not the exclusive remedy for any violation of this
Agreement.

 

Section 3.05     Further Assurances. Each Party will execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions of
this Agreement and give effect to the transactions contemplated by this
Agreement.

 

Section 3.06     Assignment. No Party will assign this Agreement or any rights,
interests or obligations hereunder, or delegate performance of any of its
obligations hereunder, without the prior written consent of the other Parties.

 

Section 3.07     Entire Agreement. This Agreement constitutes the entire
agreement and understanding of the Parties in respect of the subject matter
contained herein. This Agreement supersedes all prior agreements and
understandings between the Parties with respect to the subject matter hereof.

 

Section 3.08     Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement will remain in full force and effect and will not
be affected, impaired or invalidated. In addition, the Parties agree to use
commercially reasonable efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.

 

Section 3.09     Waiver, Amendment, etc. This Agreement may not be amended or
supplemented, and no waivers of or consents to or departures from the provisions
hereof will be effective, unless set forth in a writing, and delivered to, the
other applicable Parties. No failure or delay of any Party in exercising any
power or right under this Agreement will operate as a waiver thereof, nor will
any single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.

 

Section 3.10     Binding Agreement; No Third Party Beneficiaries. This Agreement
will be binding upon and inure to the benefit of the Parties and their
successors and permitted assigns. Nothing expressed or implied herein is
intended or will be construed to confer upon or to give to any third party any
rights or remedies by virtue hereof.

 

 

--------------------------------------------------------------------------------

 

 

Section 3.11     Governing Law; Exclusive Jurisdiction. This Agreement is
governed by and is to be construed and enforced in accordance with the laws of
the State of Delaware without reference to the conflict of laws principles
thereof. Any legal action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by a Party or its successors or assigns, will be brought and
determined exclusively in the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any federal
court within the State of Delaware). Each of the Parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that he or it will not bring any action relating
to this Agreement in any court other than the aforesaid courts. Each of the
Parties hereby irrevocably waives, and agrees not to assert in any action or
proceeding with respect to this Agreement, (a) any claim that he or it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(b) any claim that he or it or his or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (1) the suit, action or proceeding in such court is brought in an
inconvenient forum, (2) the venue of such suit, action or proceeding is improper
or (3) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

 

Section 3.12     Counterparts. This Agreement may be executed in one or more
counterparts each of which when so executed and delivered will be deemed an
original but all of which will constitute one and the same Agreement (including
by means of electronic delivery or facsimile).

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 

 

The Parties have caused this Stock Purchase and Settlement Agreement to be duly
executed as of the date first above written.

 

  InfuSystem Holdings, Inc.           By: /s/ Richard A. DiIorio     Name:
Richard A. DiIorio     Title: President     Address: 31700 Research Park Drive  
  Madison Heights, Michigan 48071     Attention: President           with a copy
(which will not constitute notice) to:           Stinson Leonard Street LLP    
1201 Walnut, Suite 2900     Kansas City, Missouri 64106     Attention: Scot Hill
and Scott Gootee                       /s/ Ryan J. Morris     Ryan J. Morris    
Address: One Sansome Street, Suite 1895     San Francisco, CA 94104            
    Meson Capital, L.P.     by Meson Capital Partners LLC, its general partner  
        By: /s/ Ryan J. Morris      Name: Ryan J. Morris     Title: Managing
Member     Address: One Sansome Street, Suite 1895     San Francisco, CA 94104  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

SELLERS

 

 

Seller

Number of Company Shares Owned

Purchase Price

Meson Capital LP

2,071,865

$6,422,781.50

Ryan J. Morris

87,344

$270,766.40

        Total:

2,159,209

$6,693,547.90

 